DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 21-40 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
Claims 21, 29 and 37 are drawn to a transmitter device, a method and apparatus for performing digital predistortion. “m” training signals, (m is an integer greater than or equal to 1) are sent. A first mixed signal that is a superimposition of the m training signals in space is received. A phase difference between the first mixed signal and a second mixed signal falls within a preset range. The second mixed signal is a superimposition, in space, of the m training signals received by a receiver device. DHW 85851751US05Page 5 of 11Digital pre-distortion (DPD) parameter estimation is performed based on the first mixed signal to obtain a DPD parameter, and pre-distortion processing is then performed on a to-be-sent signal based on the DPD parameter. The to-be-sent signal is sent on which the pre-distortion processing based on the DPD parameter has been performed. Closest prior art of record is as follows:
Wang et al. (US 20150103952 A1) discloses performing DPD based on a superimposed training signal.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Chen et al. (US 20120321018 A1) discloses DPD based on training signals and feedback.
	Geron et al. (US 10887079 B1) discloses DPD based on training signals.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINEETA S PANWALKAR whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINEETA S PANWALKAR/Primary Examiner, Art Unit 2637